DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1- 15 in the reply filed on 6/21/22 is acknowledged.  Claims 16- 20 are withdrawn as being directed to a non-elected invention.
Drawings
The drawings have been received on 6/03/22 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: 
lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures, particularly figures 5a- 5g, which include a shaded background. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 4- 5- ‘a bunching material for anchoring the soft fixation device in a bone tunnel’ should be amended to - - a bunching material configured for anchoring the soft fixation device in a bone tunnel - - to maintain consistent claim terminology which makes clear that the bone tunnel is not being positively recited by the claim.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 1 is objected to because of the following informalities:  lines 7- 8- ‘at least one repair flexible strand coupled to the head portion of the soft fixation device for engaging tissue’ should be amended to - - at least one repair flexible strand coupled to the head portion of the soft fixation device configured for engaging tissue - - to maintain consistent claim terminology which makes clear that the tissue is not being positively recited by the claim.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 4 is objected to because of the following informalities: ‘wherein the loop and the length of length of the tail portion form one continuous piece’ should be amended to - - wherein the loop and the length of .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  lines 3- 4- ‘a bunching material for anchoring the soft fixation device in a bone tunnel’ should be amended to - - a bunching material configured for anchoring the soft fixation device in a bone tunnel - - to maintain consistent claim terminology which makes clear that the bone tunnel is not being positively recited by the claim.  Appropriate correction is required.  Claims 12- 15 are objected to because they are dependent off claim 11.
Claim 11 is objected to because of the following informalities:  lines 7- 8- ‘at least one repair flexible strand coupled to the loop of the soft fixation device for engaging tissue’ should be amended to - - at least one repair flexible strand coupled to the loop of the soft fixation device configured for engaging tissue - - to maintain consistent claim terminology which makes clear that the tissue is not being positively recited by the claim.  Appropriate correction is required.  Claims 12- 15 are objected to because they are dependent off claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalik et al. (US Pub. No. 2019/0231338 A1).
Regarding claim 1, Michalik discloses a surgical construct for tissue repair, comprising:
a soft fixation device (10) (Figs. 1- 8) formed of flexible material, the soft fixation device including a head portion and a tail portion, the head portion forming a loop (16) (Figs. 1- 4, 7- 8) and the tail portion extending from the loop (16) (See Fig. 1) (P. [0032] - - tail portion proximal to the bifurcation location 18 as shown in Figs. 1, 2), the device (10) being formed of a bunching material for anchoring the soft fixation device (10) in a bone tunnel (46) (Figs. 5, 6), and the tail portion having a length configured to facilitate pulling the soft fixation device into the bone tunnel (46) (See Fig. 4) (P. [0035] - - tension on strand 24 extending through the length of the tail portion creates bunching effect); and
at least one repair flexible strand (56) (Figs. 3- 6) coupled to the head portion of the soft fixation device for engaging tissue (54) (Figs. 3- 6).
Regarding claim 2, Michalik further discloses wherein the at least one repair flexible strand (56) extends through and inside of the loop (16) (as shown in Fig. 3, the strand (56) extends through the outer circumference of the loop and extends into inside circumference of the loop).
Regarding claim 3, Michalik further discloses wherein the loop (16) is a closed loop (See Fig. 1).
Regarding claim 4, Michalik further discloses wherein the loop (16) and the length of length of the tail portion form one continuous piece (See Fig. 1).
Regarding claim 5, Michalik further discloses wherein the soft fixation device (10) is formed of a generally tubular sheath (12) (P. [0032] - - soft anchor 10 comprises a sheath 12).  
Regarding claim 6, Michalik further discloses further comprising an activation member (24) (Figs. 1- 8) coupled to the head portion of the soft fixation device for bunching the head portion (See Fig. 4) (P. [0037] - -  when the portions 26 and 28 of the flexible strand 24 are pulled proximally in a direction A away from loop 16, the loop segment 30 of the flexible strand 24 pulls the sheath in the direction A, thereby bunching the sheath 12 at the end distal end 42 of the instrument 40, thereby creating a sheath bundle 51).
Regarding claim 7, Michalik further discloses wherein the activation member (24) is at least one flexible strand attached to the head portion of the soft fixation device (10) (See Fig. 1).
Regarding claim 8, Michalik further discloses wherein the activation member (24) extends through the tail portion of the soft fixation device (10) (See Fig. 1).
Regarding claim 11, Michalik discloses a surgical construct for tissue repair, comprising:
a soft fixation device (10) (Figs. 1- 8) formed of flexible material, the soft fixation device (10) including a head portion and a tail portion, the head portion being a loop (16) (Figs. 1- 4, 7- 8) formed of a bunching material for anchoring the soft fixation device (10) in a bone tunnel (46) (Figs. 5- 6), and the tail portion having a length that extends from the loop (16) (See Fig. 1) (P. [0032] - - tail portion proximal to the bifurcation location 18 as shown in Figs. 1, 2) and is configured to facilitate pulling the soft fixation device (10) into the bone tunnel (46) (See Fig. 4) (P. [0035] - - tension on strand 24 extending through the length of the tail portion creates bunching effect);
at least one repair flexible strand (56) (Figs. 3- 6) coupled to the loop of the soft fixation device (16) for engaging tissue (54) when repairing the tissue (54) (Figs. 3- 6); and
an activation member (24) (Figs. 1- 8) coupled to the loop of the soft fixation device (16) that is configured to bunch the head portion of the soft fixation device (10) when anchoring the soft fixation device (10) in the bone tunnel (46) (See Fig. 4) (P. [0037] - -  when the portions 26 and 28 of the flexible strand 24 are pulled proximally in a direction A away from loop 16, the loop segment 30 of the flexible strand 24 pulls the sheath in the direction A, thereby bunching the sheath 12 at the end distal end 42 of the instrument 40, thereby creating a sheath bundle 51).
Claim(s) 1- 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Macleod (US Pub. No. 2017/0071590 A1).
Regarding claim 1, Macleod discloses a surgical construct for tissue repair, comprising:
a soft fixation device (10) (Figs. 1- 12) formed of flexible material, the soft fixation device (10) including a head portion (12) (Figs. 1- 12) and a tail portion (20) (Figs. 1- 12), the head portion (12) forming a loop and the tail portion (20) extending from the loop, the device (10) being formed of a bunching material for anchoring the soft fixation device (10) in a bone tunnel (H) (Ps. [0030] - - when the suture anchor is inserted within the bone hole H and the suture filaments are pulled taut, the circular body 12 generally bunches up and deforms within the hole H for providing a solid anchoring hold therein), and the tail portion (20) having a length configured to facilitate pulling the soft fixation device (10) into the bone tunnel (H) (Ps. [0040] - - tail portion (20) is capable of facilitating pulling the soft fixation device (10) into the bone tunnel (H) by being sized and dimensioned to provide additional frictional interference within the hole H and/or act as an abutment or stop against the compact bone at the periphery of an anchor site, and increase the anchor volume within the bone upon placement, which resists pull-out of the soft fixation device (10)); and
at least one repair flexible strand (30) (Figs. 4- 5, 10- 12) coupled to the head portion of the soft fixation device for engaging tissue (Ps. [0030], [0040], [0045] - - suture filament(s) anchor connective or soft tissue as shown in Fig. 10 for attachment and connection between bone and tissue).
Regarding claim 2, Macleod further discloses wherein the at least one repair flexible strand (30) extends through and inside of the loop (12) (P. [0034] - - suture filament 30 is preferably threaded through the circular body 12 a plurality of times as shown in Fig. 3).
Regarding claim 3, Macleod further discloses wherein the loop is a closed loop (P. [0031] - - the suture anchor 10 comprises a generally circular ring-like element, for example, generally having a continuous circular band 12).
Regarding claim 4, Macleod further discloses wherein the loop and the length of the tail portion (20) form one continuous piece (P. [0033] - - since the braided fiber segments 22 are of the tail portion (20) form generally L-shaped or curved whereby the first ends thereof are braided with the band 12 and extend therefrom, the loop of band 12 is considered one continuous piece with the tail portion (20)).
Regarding claim 5, Macleod further discloses wherein the soft fixation device (10) is formed of a generally tubular sheath (P. [0031] - - since the cross-section of the circular band 12 is generally tubular in shape it is considered to be formed of a generally tubular sheath).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macleod (US Pub. No. 2017/0071590 A1) in view of Rodriguez et al. (US Pub. No. 2015/0173739 A1).  
Regarding claim 9 and claim 10, Macleod discloses the apparatus of claim 1, Macleod further disclosing passing the repair flexible strand (30) through the braided material of the head portion (12) (Ps. [031], [0034]) and using an arthroscopic suture passer to pass the repair flexible strand (30) through soft tissue (P. [0043]), but Macleod does not expressly disclose 
(claims 9- 10) at least one shuttle as claimed.
However, Rodriguez teaches a knotless all suture tissue repair in the same field of endeavor (Title, Abstract) including a soft braided anchoring implant (70) (Figs. 7- 17) and suture ends (82, 84) (Figs. 7- 17) are passed so as to be interwoven through the soft braided anchoring implant (70) (P. [0073]) and then is passed though tissue (102) (Figs. 10- 17) (P. [0077]), Rodriguez teaching
(claim 9) further comprising at least one shuttle (90, 94) (Figs. 8- 11) associated with the at least one repair flexible strand (82, 84);
(claim 10) wherein the at least one shuttle (90, 94) is a flexible strand, a length of the at least one shuttle (90, 94) extends through the soft fixation device (70) (Ps. [0035], [0073] - - since wire loop of an elongate snare snakes through a weaving pattern, the at least one shuttle (90, 94) is a flexible strand is considered a flexible strand and Macleod in view of Rodriguez encompasses or makes obvious the claim limitations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the repair flexible strand associated with Macleod to include at least one flexible strand shuttle as taught by Rodriguez such that the at least one shuttle extends through the tail portion of the soft fixation device associated with Macleod because the shuttle provides for passing the repair flexible strand through the anchor implant wall and the soft tissue forming suture-locking cradles to facilitate anchoring soft tissue to bone (Rodriguez - - Ps. [0016]- [0018]).
Claim(s) 12 and 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalik et al. (US Pub. No. 2019/0231338 A1) in view of Callison et al. (US Pub. No. 2015/0164497 A1).
Regarding claims 12, 14, Michalik discloses the apparatus of claim 11, Michalik further disclosing 
(claim 14) wherein the activation member (24) is a suture or suture tape (Michalik - - P. [0032] - - The flexible strand 24 may be, for example, a suture), but Michalik does not disclose 
(claims 12 and 14) at least one shuttle as claimed.
However, Callison teaches a system of tissue to bone anchor repair in the same field of endeavor (Abstract, P. [0061]).  
It is noted that in order to provide guidance, the tubular soft fixation device (340) is used in the rejection as a stand-in for the tubular sheath (12) of Michalik having a lumen (14) and a loop (16) configured to receive at least one flexible strand (24) (See Fig. 1) (P. [0032]).  It is noted that since Michalik’s tubular sheath can received more than one flexible strand, it would be capable of receiving at least one repair flexible strand as contemplated in the below rejection.
(claim 12) further comprising at least one shuttle (330) (Figs. 14- 20) associated with the at least one repair flexible strand (390) (Figs. 14- 20), the at least one shuttle (330) has a length that extends through the soft fixation device (340) (Figs. 14- 20);
(claim 14) wherein each of the repair flexible strands (390, 370) and each of the shuttles (330, 380) is a suture or suture tape (Ps. [0039], [0095] - - the term "filament" or "filamentary" is defined as a suture).
Passing a repair flexible strand (390) through the lumen of a soft anchor tubular sheath (340) (Callison - - Ps. [0008], [0015]) performs the same function of securing a repair flexible strand to a soft anchor tubular sheath as passing a repair flexible strand (56) through the inside loop of a soft tubular sheath (12) (Michalik - - Fig. 3, P. [0036]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known repair flexible strand engagement (passed through lumen of soft tubular sheath) for another (passed through inside loop) since the substitution would have yielded predictable results, namely, securing a repair flexible strand to a soft anchor tubular sheath.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to further modify the modified Michalik surgical construct to include at least one shuttle taught by Callison to pass the repair flexible strand through the lumen of the soft tubular anchor, including the tail portion of the soft fixation device associated with Michalik because it would allow a user to receive and retain at least a portion of repair flexible strand to pass to secure a length of repair flexible strand in working communication with tissue, thereby repairing tissue detached from bone (Callison - - Ps. [0008], [0015]).
Regarding claim 15, Michalik in view of Callison discloses the apparatus of claim 14, Michalik further disclosing wherein the soft fixation device (10) is formed of a generally tubular sheath (12) (P. [0032] - - soft anchor 10 comprises a sheath 12).  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalik et al. (US Pub. No. 2019/0231338 A1) in view of Callison et al. (US Pub. No. 2015/0164497 A1) and McCartney (US Pub. No. 2014/0257382 A1).
Regarding claim 13, Michalik discloses the apparatus of claim 11, but Michalik does not disclose
(claim 13) another repair flexible strand and at least one shuttle as claimed.
However, Callison teaches a system of tissue to bone anchor repair in the same field of endeavor (Abstract, P. [0061]).
It is noted that in order to provide guidance, the tubular soft fixation device (340) is used in the rejection as a stand-in for the tubular sheath (12) of Michalik having a lumen (14) and a loop (16) configured to receive at least one flexible strand (24) (See Fig. 1) (P. [0032]).  It is noted that since Michalik’s tubular sheath can received more than one flexible strand, it would be capable of receiving at least one repair flexible strand and another repair flexible strand as contemplated in the below rejection.
(claim 13) further comprising another repair flexible strand (390, 370) (Figs. 14, 16- 20) coupled to the soft fixation device (340) (Figs. 14- 20) (P. [0091] - - nail knot 370 has free strands 371, 372 long enough to be used in the surgical procedure and as such encompasses or makes obvious the claim limitation), and at least one shuttle (330, 380) (Figs. 14- 20) associated with each of the repair flexible strands (390, 370), and at least one shuttle (330) has a length that extends through the soft fixation device (340).
Passing a repair flexible strand (390) through the lumen of a soft anchor tubular sheath (340) (Callison - - Ps. [0008], [0015]) performs the same function of securing a repair flexible strand to a soft anchor tubular sheath as passing a repair flexible strand (56) through the inside loop of a soft tubular sheath (12) (Michalik - - Fig. 3, P. [0036]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known repair flexible strand engagement (passed through lumen of soft tubular sheath) for another (passed through inside loop) since the substitution would have yielded predictable results, namely, securing a repair flexible strand to a soft anchor tubular sheath.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to add to the modified Michalik surgical construct to include a second shuttle taught by Callison to retain another repair flexible strand because it would allow a user to receive and retain at least a portion of the repair another flexible strand in working communication with tissue, thereby facilitating repairing tissue detached from bone (Callison - - Ps. [0008], [0015]).
While Michalik in view of Callison discloses at least one shuttle (330) having a length that extends through the soft fixation device (340), Michalik in view of Callison does not expressly disclose a second shuttle that extends through the soft fixation device (340).  Instead, the shuttle (380) is used to assist the knot 370 in sliding along repair flexible strand (390), which is tightened outside of the soft fixation device (340) (See Fig. 19) (P. [0099]). 
However, McCartney teaches a system of tissue to bone anchor repair in the same field of endeavor (Title, Abstract) wherein knot 52 (Figs. 6- 8) is pulled back inside the soft fixation device (30) (Figs. 1A- 8).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to further modify Michalik in view of Callison such that the second shuttle has a length that extends through the loop of the soft fixation device associated with Michalik such that the second shuttle assists in pulling the knot 52 into the soft fixation device 30  (McCartney Ps. [0038]- [0040]) in order to fixedly secure the repair filament to the soft fixation device and to the bone hole or bone tunnel since it would have yielded the predictable result of setting the optimum suture tension without compromising pull-out strength (McCartney - - P. [0003]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771